                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION

MICHAEL EUGENE BARE,                           )
                                               )
Plaintiff                                      )
                                               )
v.                                             )       CIVIL NO. 5:21-CV-00017-GCM
                                               )
KILOLO KIJAKAZI,                               )
Acting Commissioner of Social Security,        )
                                               )
Defendant.                                     )

                                        REMAND ORDER

        This matter is before the Court on Plaintiff’s appeal from the Commissioner’s

determination that he is not disabled. The Commissioner filed a Motion for Remand, requesting

that this Court remand this case under sentence six of section 205(g) of the Social Security Act,

42 U.S.C. § 405(g). Accordingly, the Court hereby remands this case to the Commissioner under

sentence six of 42 U.S.C. § 405(g) for further proceedings. Because this case is being remanded

under sentence six of 42 U.S.C. § 405(g), this Court shall retain jurisdiction of this case while it

is pending before the Commissioner. See Melkonyan v. Sullivan, 501 U.S. 89, 98 (1991).



        SO ORDERED.


                                         Signed: September 13, 2021




            Case 5:21-cv-00017-GCM Document 12 Filed 09/13/21 Page 1 of 1
